Citation Nr: 1757709	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  08-30 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus, on an extra-schedular basis.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981. 

The case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for bilateral pes planus, with an initial, noncompensable rating (effective from September 15, 2005).

In a March 2007 rating decision, the RO increased the disability rating for the pes planus to 10 percent (effective from September 15, 2005).

In April 2011, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

In August 2011 and September 2014, the Board remanded the pes planus issue for further development.

In March 2016, the Board denied the Veteran's claim for a higher initial rating on a schedular basis, but remanded entitlement to a higher initial rating on an extra-schedular basis for referral to the Director of the Compensation Service.  The Board also found that the evidence of record raised a claim for TDIU and remanded the claim for development by the Agency of Original Jurisdiction (AOJ).  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran's bilateral pes planus is adequately described and contemplated by the applicable schedular rating criteria.

2. The Veteran is service connected for bilateral pes planus, rated 10 percent disabling.  The Veteran is not currently service-connected for any other disability. The Veteran does not meet the criteria for TDIU on a schedular basis.

3. The evidence does not demonstrate that the Veteran's service-connected bilateral pes planus, when evaluated in association with her educational attainment and occupational experience, precludes her from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial extra-schedular rating in excess of 10 percent for bilateral pes planus are not met. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.71a, Diagnostic Code 5276 (2017).

2. The criteria for entitlement to a TDIU, on a schedular and extra-schedular basis, have not been met. 38 U.S.C. § 1155, 5103, 5107 (2017); 38 C.F.R. § 4.16 (a), (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Extra-Schedular Rating in Excess of 10 percent for Bilateral Pes Planus

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred to VA's Director of Compensation Service for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

This case was referred to VA's Director of Compensation Service in July 2017.  The Director determined that the regular schedular standards adequately compensate the Veteran for her overall disability picture, in relation to her pes planus, and that a grant of an extra-schedular evaluation was not warranted.  

The Director's decision is a de facto adjudication which must comply with the same requirements of a decision of the agency of jurisdiction and provide a summary of the evidence and a statement of the reasons for the Director's decision, in accordance with 38 U.S.C. § 5104.  It is not evidence, i.e., in the form of opinion evidence, and thus is not entitled to probative value to be weighed against other evidence of record.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  The Board then reviews the Director's decision to determine "whether the Director's decision was in accordance with the evidence of record and the requirements of § 3.321(b)." Kuppamala v. McDonald, 27 Vet. App. 447, 455-56 (2015).  Thereafter, if the Board is in disagreement, the Board may award an extra-schedular rating.  See Id. at 456.  

"[A]lthough the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the denial of an extra-schedular rating on appeal." Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009)(citing Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) that after referral to the VA Director of Compensation and Pension an appellant may "continue[] to appeal the extra-schedular rating aspect of this claim."). "The actual review of the matter and approval of an extra-schedular rating is done for the first time by the Director of C & P." Anderson, 22 Vet. App. 423, 428 (2009).  But, "the Board has jurisdiction to review whether the decision not to award an extra-schedular rating was appropriate under all three elements set forth in Thun."  Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009). 

The March 2016 remand indicated that the Veteran's sole service connected disability, her bilateral pes planus, was impacting her ability to obtain employment and determined that the issues of entitlement to a higher initial rating for bilateral pes planus and entitlement to a TDIU should be referred for extra-schedular consideration.  After review of the evidence of record, the Board finds that the Director's determination that the regular schedular criteria adequately compensate the Veteran for her bilateral pes planus disability was proper and that an extra-schedular evaluation is not warranted.  

First, the Board notes that the 2016 determination of the Director is in compliance with the requirements of 38 U.S.C. § 5104 in providing a summary of the evidence considered and a statement of the reasons for the denial of an extra-schedular rating for bilateral pes planus. 

Upon review of the evidence of record, the Board finds that the Veteran's bilateral pes planus has not caused functional impairment beyond the scope of what is considered by the schedular rating criteria.  38 C.F.R. § 4.71a, DC 5276 provides the schedular rating criteria for bilateral pes planus.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.
Throughout the appeal period, the Veteran's bilateral pes planus and the related functional impairment were evaluated several times.  In December 2006, the Veteran was afforded a VA feet examination to determine the current severity of her service-connected bilateral pes planus.  At the examination, the Veteran reported stiffness, weakness, and swelling in her feet.  She stated that her pain and stiffness were constant and were relieved by rest.  She took over-the-counter medication and wore a brace on her feet on occasions.  The Veteran indicated that she was only able to stand for fifteen to thirty minutes and only able to walk for one to three miles.  The Veteran reported flare-ups of foot joint disease one to three times per month, each lasting less than one day.  The flare-ups are precipitated by excessive walking and standing, and are alleviated by rest.  During a flare-up, it was difficult for her to work and she could only stand for no more than fifteen minutes.  The Veteran reported symptoms of pain, swelling, stiffness, fatigability, weakness, and lack of endurance in her feet, but denied any heat or redness in her feet.  Following a physical examination of the Veteran, the VA examiner determined that there was no objective evidence of painful motion, instability, weakness, muscle atrophy, pain on manipulation, pronation, abnormal weight bearing, or stiffness in either foot.  The Veteran did have objective evidence of tenderness in her feet.  The Veteran's alignment was normal.  The examiner found that the Veteran's bilateral pes planus caused, at most, moderate problems to her daily activities.  The disability had significant effects on her occupation by decreasing her mobility.

The Veteran was afforded another VA feet examination in December 2008.  At the examination, the Veteran reported daily pain and stiffness on the soles of both feet.  She was prescribed daily medication for her feet.  She did not experience any flare-ups or use a brace or assistive devices.  The Veteran indicated that after standing to mop and vacuum, she had increased pain in her feet.  She could not rearrange furniture at home or do yard work because of pain in her feet.  The examiner determined that the Veteran's gait and palpation was normal.  She did not have calluses on her feet, and her eversion and inversion of the feet were normal.  Her Achilles tendon alignment was normal bilaterally.

At her April 2011 Board hearing, the Veteran testified that she experienced pain, stiffness, cramping, aching, swelling, tingling, pressure, and throbbing in her feet.  She described the pain as severe and shooting.  The Veteran stated that her feet swell once per week and her toes get extremely cold.  She reported that walking was painful and she had trouble sleeping.  The Veteran stated that she was also diagnosed with (non-service-connected) fibromyalgia.  She took medication for her feet.  She reported losing her balance and falling due to her pes planus.  The Veteran stated that she had to sit down after ten minutes of standing.  She testified that her shoe inserts helped some, but not much.  She stated that she could not handle people touching her feet.

The Veteran was afforded another VA feet examination in September 2011.  The VA examiner determined that the Veteran had pain on use of both feet.  The Veteran had pain on manipulation and use of the feet that was accentuated on manipulation and use of the feet.  The Veteran did not have swelling of the feet or characteristic calluses.  The Veteran's symptoms were relieved by arch supports, which she wore occasionally.  The Veteran did not have extreme tenderness of the plantar surface of her feet.  She did not demonstrate decreased longitudinal arch height on weight-bearing.  There was no objective evidence of marked deformity or marked pronation of the feet.  The Veteran's weight-bearing line did not fall over or medial to the great toe.  The Veteran did not have inward bowing of the Achilles' tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner found that the pes planus affected the Veteran's work in that it took her longer to clean doctors' offices because of her feet.  The examiner found that a pes planus deformity was not present on examination.  The examiner noted that the Veteran had mild pronation of the feet, but the examiner believed this was due to obesity and not the pes planus.

The Veteran was afforded another VA feet examination in November 2014.  At the examination, the Veteran reported constant, severe, aching bilateral plantar pain.  The Veteran used arch supports, but still experienced symptoms.  The Veteran stated that she used a cane occasionally.  The VA examiner determined that the Veteran had objective evidence of pain on use of her feet, but the pain was not accentuated on use.  The pain contributed to functional loss by causing pain on weight-bearing.  The Veteran had pain, weakness, fatigability, or incoordination that significantly limited her functional ability when the feet were used repeatedly over a period of time.  Specifically, she had difficulty standing or walking more than eight minutes before needing to rest due to her claimed severe feet pain.  The Veteran stated that her pain was at a constant, severe level, and thus she did not have flare-ups.  She did not have pain on manipulation of her feet.  There was no indication of swelling of the feet on use.  She did not have characteristic callouses.  The Veteran did not have extreme tenderness of plantar surfaces of the feet.  The Veteran did have decreased longitudinal arch height on weight-bearing of both feet.  There was no objective evidence of marked deformity or marked pronation of the feet.  The Veteran did not have inward bowing of the Achilles tendon of the feet.  She did not demonstrate marked inward displacement and severe spasm of the Achilles tendon on manipulation of the feet.

The clinical records do not provide evidence contrary to that obtained at the VA examinations.  The treatment records document the Veteran's reports of pain, mild swelling, and tenderness in the feet and show that the Veteran has received physical therapy and injections to her feet.  

While evidence, including the examinations, report that the Veteran's symptoms of her bilateral pes planus result in functional loss that may not be described by Diagnostic Code 5276, these impairments are still contemplated by the ratings schedule as a whole.  Medical records document that the Veteran's condition causes difficulty standing or walking more than eight minutes before needing to rest due to severe feet pain, that after standing to mop and vacuum she had increased pain in her feet, that she could not rearrange furniture at home or do yard work due to her pain in her feet, and that pain, weakness, fatigability, or incoordination significantly limited her functional ability when the feet were used repeatedly over a period of time.  These limitations, however, are all contemplated by the schedular rating criteria of the musculoskeletal system.  38 C.F.R. § 4.40 contemplates functional loss due to pain, weakness, atrophy, and inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.   

Stated more simply, many of the Veteran's complaints and statements as to the severity of her service-connected pes planus are in keeping with the expected results of such impairment and are contemplated by the schedular criteria, as well as, many other severe impairments that the Veteran has not demonstrated.   The Board finds that none of the signs or symptoms of the disability at issue shown in the record render the schedular criteria inadequate by virtue of being unique or unusual inasmuch as the rating criteria specifically contemplate pain and fatigability upon use, which have been the Veteran's primary complaints. 

As to the contention, express or implied, that because the schedular rating criteria for bilateral pes planus is silent as to effects of occupational and daily activities the rating schedule does not contemplate the complete disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in this regard.  See 38 C.F.R.    §§ 3.321(a), 4.1. 

Thus, while the Veteran's claim may have been referred to the Director for extra-schedular consideration due to a belief that the Veteran may meet the requirements for an extra-schedular rating, the Board finds that the threshold determination under Thun, whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate," is not met.  Thun, supra.

The Board acknowledges that the service-connected bilateral pes planus has resulted in time lost from work and that the 2014 examiner specifically stated that the Veteran's condition affected her ability to perform work as a housekeeper, which has resulted in loss of income; however, such pecuniary loss is the purpose of VA disability compensation based on average earning impairment. 

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture; therefore, the Board need not proceed to address in further detail the second factor: whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.

For the reasons explained, the Board determines that it would not be appropriate to find that the schedular rating criteria is not adequate to evaluate the Veteran's disability picture; accordingly, the Board finds that the Director's 2017 denial of an extra-schedular rating for bilateral pes planus was proper and so an extra-schedular rating for bilateral pes planus is not warranted at any time during this appeal. Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Entitlement to TDIU

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15.

Total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In March 2016, the Board found that the issue of entitlement to a TDIU had been raised as part of the Veteran's claim for a higher initial rating.

Throughout the appeal period, the Veteran has been service connected for bilateral pes planus, evaluated as 10 percent disabling.  The Veteran has no other service connected disabilities.  As the Veteran's lone disability is not rated 60 percent or more disabling, the Veteran has not met the schedular criteria for a TDIU and the claim must be denied on a schedular basis. 

Although the Veteran does not meet the schedular criteria, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities pursuant to 38 C.F.R. § 4.16(b).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The grant of an extra-schedular rating for TDIU under 38 C.F.R. § 4.16(b) is based on a subjective standard that seeks to determine if a particular Veteran is precluded from employment based on his or her service-connected disabilities.  See VAOPGCPREC 6-96 (1996).  This means that the Board should take into account the Veteran's specific circumstances including her disability and employment history when determining if she is unable to work. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether [s]he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361(1993).

The Board is precluded from granting extra-schedular ratings in the first instance, having instead to refer the matter to the Director of Compensation Service for this initial consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Here, the Veteran's claim for TDIU was referred to the Director in July 2017.  Upon review of the Veteran's file, the Director denied the Veteran's claim for an extra-schedular TDIU.  As entitlement to an extra-schedular TDIU has been denied by the Director, the Board may review the record and adjudicate the claim on appeal.  While the Board recognizes that the Veteran does suffer from some degree of functional impairment due to her service connected bilateral pes planus, the record does not indicate that that it precludes all substantial gainful employment; accordingly, entitlement to a TDIU on an extra-schedular basis must be denied.  

At the December 2006 VA examination, the Veteran reported that she was working full-time as a housekeeper.  The examiner found that her bilateral pes planus was causing significant effects on her occupation by decreasing her mobility.

In May 2007, the Veteran filed a claim with VA for Vocational Rehabilitation and Educational assistance.  A counseling record from June 2007 states that the Veteran completed high school and had an extensive background as a warehouseman, supply clerk, and customer services representative.  The vocational counselor stated that while the Veteran did have limitations due to her service-connected disability, she could obtain suitable employment if she chose to return to any of the jobs that she had previous experience performing; however, the Veteran viewed these jobs as having pay that was lower than her expectations.  The counselor stated that since leaving the military the Veteran has never been fired or disciplined for unsatisfactory performance in a job, but she does not continue a job when she thinks the pay is too low.  

During the December 2008 examination, the Veteran reported that she was suffering from increased pain in both feet after standing to mop and vacuum and that she had changed to cleaning offices part-time.  

During her 2011 Board hearing, the Veteran reported that she had a part-time job cleaning in a doctor's office and that her feet had become slower because of her pain.  She reported that she previously would work from 5:45 to 7:30, but now the same tasks take her until 9:00 or 9:30.  In September 2011, a VA examiner noted that the pes planus affected the Veteran's work in that it took her longer to clean doctors' offices because of her feet.  

In November 2014, a VA examiner noted that the Veteran's condition was causing her difficulty standing or walking more than eight minutes before needing to rest due to severe feet pain.  The examiner also noted that the Veteran had stopped working as a housekeeper, even part-time, in March 2014 due to her foot pain.  
The claims file also indicates that the Veteran filed for disability benefits from the Social Security Administration in July 2013.  The Veteran alleged onset of total disability beginning in April 2007.  The application notes that the Veteran had impairments of obesity, bilateral hallux foot deformity with small right calcaneal spur, pes planus, plantar fasciitis, sleep apnea, cervical spondylosis, hearing loss, fibromyalgia, right carpal tunnel hypertension, and major depression.  The Social Security Administration found that despite these impairments none of them by themselves, or in a combination, caused the Veteran to be totally disabled.  A subsequent claim was also denied by Social Security Administration in November 2016 for disability due to fibromyalgia, arthritis, rheumatoid arthritis, sleep apnea, hypertension, and depression, which again determined that the Veteran was not precluded from all gainful employment. 

The Board finds that the evidence does not support the claim for a TDIU rating on an extra-schedular basis during the appeal period.  While the clinical evidence indicates that the Veteran's pes planus causes restrictions that limit her ability to work as a housekeeper, the evidence does not indicate that she is not able to participate in any substantial gainful activity.  Particularly, the evidence of record does not establish that the Veteran's service connected bilateral pes planus prevents her from working in a sedentary position.  

Although the Veteran's bilateral pes planus impacts her ability to walk long distances or stand for periods longer than eight minutes at a time, given the Veteran's educational background, which includes completing high school, as well as prior experience working in jobs which required sedentary type of assignments, there is no supportive evidence to show that the Veteran is precluded from all forms of substantial gainful employment.  In this regard, the Veteran's work history includes working as a customer service representative.  Such a position likely involved sedentary type of work, such as filling out paperwork or answering phone calls.  Moreover, the VA Vocational Rehabilitation counselor found that the Veteran was capable of obtaining and maintaining suitable employment, that the local labor market offered a reasonable opportunity for suitable employment for someone with the Veteran's transferable vocational skills and that the Veteran did not require training for occupations of interest and experience in June 2007.  The Vocational Rehabilitation counselor found that the Veteran had good transferable vocational skills that would be compatible with her disability limitations and that were consistent with her demonstrated and/or measured interests, aptitudes and abilities.  However, the Vocational Rehabilitation counselor found that she had not overcome the effects of her vocational impairment because the pay associated with suitable employment is lower than her expectations.  

As such, the Board finds that the evidence does not support an award of a TDIU rating during the appeal period on an extra-schedular basis based upon the Veteran's service connected bilateral pes planus.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. §§ 4.3, 4.16 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Duties to Notify and Assist

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).












(CONTINUED ON NEXT PAGE)
ORDER


Entitlement to an initial extra-schedular rating in excess of 10 percent for bilateral pes planus is denied.

Entitlement to a TDIU, on a schedular and extra-schedular basis, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


